UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                No. 12-2422


In re: JAMES RIFFIN,

                Debtor,

------------------------

JAMES RIFFIN,

                Debtor – Appellant,

          v.

BALTIMORE    COUNTY,      MD;    MARYLAND     DEPARTMENT    OF   THE
ENVIRONMENT,

                Defendants – Appellees,

          and

MARK JEROME FRIEDMAN,

                Trustee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:12-cv-00897-ELH)


Submitted:   April 29, 2013                      Decided:   May 10, 2013


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
James Riffin, Appellant Pro Se.     Anne D’Arcy Byrnes Talley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           James Riffin appeals the district court’s orders:              (1)

dismissing his appeal from the bankruptcy court for failure to

timely file an appellate brief, as required by Fed. R. Bankr. P.

8009, and (2) denying his motion for reconsideration.                We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                 Riffin

v. Baltimore County, MD, No. 1:12-cv-00897-ELH (D. Md. July 26,

2012; Nov. 2, 2012).       We deny Riffin’s motion for sanctions and

dispense   with     oral   argument   because     the    facts    and   legal

contentions   are   adequately   presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      3